DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-14 and 16-19 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
Myers et al. (US 9407624, hereinafter “Myers”), teaches:
 	“A Low-Power Wide-Area Network (LPWAN) gateway device (gateway device node 300) comprising: a wireless transceiver using a first LPWAN protocol (The low-power controller 322, in this example, is configured to selectively utilize multiple low-power wireless communication standards to wirelessly communicate with access devices and device nodes of the local network of interconnected devices. In some example implementations, the low-power controller 322 may be configured to utilize both the BLE and the ANT low-power wireless communication standards, Col. 14; lines 18-25), a processor coupled with the wireless transceiver (see, Fig. 3 which shows the processor 334, which is part of low-power controller 322 connected to communication module 304) and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor (low-power controller 322 likewise includes memory 330 storing instructions corresponding to a protocol stack 332 that is configured to handle and process multiple types of low-power wireless communications received at the gateway 300 (e.g., BLE communications and ANT communications) from the access devices or device nodes of the local network of interconnected devices, Col. 14; lines 29-35)”, causes the processor to control the wireless transceiver by: selecting a first mode or a second mode for communicating with one or  more wireless devices through the wireless transceiver (The low-power controller 322, in this example, is configured to selectively utilize multiple low-power wireless communication standards to wirelessly communicate with access devices and device nodes of the local network of interconnected devices. In some example implementations, the low-power controller 322 may be configured to utilize both the BLE and the ANT low-power wireless communication standards, Col. 14; lines 18-25), in response to selecting the first mode, causing the wireless transceiver to conduct communications with the one or more wireless devices using the first LPWAN protocol and in response to selecting the second mode, causing the wireless transceiver to conduct communications with the one or more wireless devices using a second LPWAN protocol, wherein the second LPWAN protocol is different from the first LPWAN protocol ((the gateway 300 may wirelessly communicate with access devices and device nodes that are also configured to wirelessly communicate using the BLE and/or ANT low-power wireless communication standards. In this regard, the low-power controller 322 likewise includes memory 330 storing instructions corresponding to a protocol stack 332 that is configured to handle and process multiple types of low-power wireless communications received at the gateway 300 (e.g., BLE communications and ANT communications) from the access devices or device nodes of the local network of interconnected devices, Para. [Col. 14; lines 25-35)).”
Guibene et al. (US 20190238662, hereinafter “Guibene”), teaches:
“first LPWAN protocol in a first frequency band and a second LPWAN protocol with a second frequency band and wherein the second frequency band is different from the first frequency band (an endpoint IoT device (e.g., 105) or gateway may be equipped with logic to support and select from multiple different LPWA protocols.  Examiner submits that multiple different LPWA protocols are equated as a first frequency band is different from second frequency band)”.
 	However, Myers and Guibene, whether taken alone or combination, do not teach or suggest the following novel features:
“A Low-Power Wide-Area Network (LPWAN) gateway device a Global Navigation Satellite System (GNSS) receiver; a temperature compensating oscillator coupled with the wireless transceiver and tuned to a center frequency of a selected one of the first frequency band and the second frequency band; a processor coupled with the GNSS receiver, and temperature compensating oscillator, the processor to control the wireless transceiver by: determining a geographic location of the LPWAN gateway based on input from the GNSS receiver and setting the first frequency band or the second frequency band in which the selected first mode or second mode operates based on the determined geographic location of the LPWAN gateway”,  in combination with all the recited limitations of the claim 1.

 With respect to the allowed independent claim 10:
Myers et al. (US 9407624, hereinafter “Myers”), teaches:
 	“A Low-Power Wide-Area Network (LPWAN) (see, Figs. 1-3) comprising: 
one or more wireless devices (see, device nodes 1-3), A Low-Power Wide-Area Network (LPWAN) gateway device (gateway device node 300) comprising: a wireless transceiver using a first LPWAN protocol (The low-power controller 322, in this example, is configured to selectively utilize multiple low-power wireless communication standards to wirelessly communicate with access devices and device nodes of the local network of interconnected devices. In some example implementations, the low-power controller 322 may be configured to utilize both the BLE and the ANT low-power wireless communication standards, Col. 14; lines 18-25), a processor coupled with the wireless transceiver (see, Fig. 3 which shows the processor 334, which is part of low-power controller 322 connected to communication module 304) and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor (low-power controller 322 likewise includes memory 330 storing instructions corresponding to a protocol stack 332 that is configured to handle and process multiple types of low-power wireless communications received at the gateway 300 (e.g., BLE communications and ANT communications) from the access devices or device nodes of the local network of interconnected devices, Col. 14; lines 29-35)”, causes the processor to control the wireless transceiver by: 
selecting a first mode or a second mode for communicating with one or more wireless devices through the wireless transceiver (The low-power controller 322, in this example, is configured to selectively utilize multiple low-power wireless communication standards to wirelessly communicate with access devices and device nodes of the local network of interconnected devices. In some example implementations, the low-power controller 322 may be configured to utilize both the BLE and the ANT low-power wireless communication standards, Col. 14; lines 18-25), in response to selecting the first mode, causing the wireless transceiver to conduct communications with the one or more wireless devices using the first LPWAN protocol and in response to selecting the second mode, causing the wireless transceiver to conduct communications with the one or more wireless devices using a second LPWAN protocol, wherein the second LPWAN protocol is different from the first LPWAN protocol ((the gateway 300 may wirelessly communicate with access devices and device nodes that are also configured to wirelessly communicate using the BLE and/or ANT low-power wireless communication standards. In this regard, the low-power controller 322 likewise includes memory 330 storing instructions corresponding to a protocol stack 332 that is configured to handle and process multiple types of low-power wireless communications received at the gateway 300 (e.g., BLE communications and ANT communications) from the access devices or device nodes of the local network of interconnected devices, Para. [Col. 14; lines 25-35)).”
Guibene et al. (US 20190238662, hereinafter “Guibene”), teaches:
“first LPWAN protocol in a first frequency band and a second LPWAN protocol with a second frequency band and wherein the second frequency band is different from the first frequency band (an endpoint IoT device (e.g., 105) or gateway may be equipped with logic to support and select from multiple different LPWA protocols.  Examiner submits that multiple different LPWA protocols are equated as a first frequency band is different from second frequency band)”.
 	However, Myers and Guibene, whether taken alone or combination, do not teach or suggest the following novel features:
“A Low-Power Wide-Area Network (LPWAN) gateway device a Global Navigation Satellite System (GNSS) receiver; a temperature compensating oscillator coupled with the wireless transceiver and tuned to a center frequency of a selected one of the first frequency band and the second frequency band; a processor coupled with the GNSS receiver, and temperature compensating oscillator, the processor to control the wireless transceiver by: determining a geographic location of the LPWAN gateway based on input from the GNSS receiver and setting the first frequency band or the second frequency band in which the selected first mode or second mode operates based on the determined geographic location of the LPWAN gateway”,  in combination with all the recited limitations of the claim 10.

With respect to the allowed independent claim 17:
Myers et al. (US 9407624, hereinafter “Myers”), teaches:
A method for operating a Low-Power Wide-Area Network (LPWAN), the method comprising, selecting, a processor of an LPWAN gateway device (see, Fig. 3 which shows the processor 334, which is part of low-power controller 322 connected to communication module 304), a first mode or a second mode for communicating with one or  more wireless devices through the wireless transceiver the LPWAN gateway device (The low-power controller 322, in this example, is configured to selectively utilize multiple low-power wireless communication standards to wirelessly communicate with access devices and device nodes of the local network of interconnected devices. In some example implementations, the low-power controller 322 may be configured to utilize both the BLE and the ANT low-power wireless communication standards, Col. 14; lines 18-25), in response to selecting the first mode, causing the wireless transceiver to conduct communications with the one or more wireless devices using the first LPWAN protocol and in response to selecting the second mode, causing the wireless transceiver to conduct communications with the one or more wireless devices using a second LPWAN protocol, wherein the second LPWAN protocol is different from the first LPWAN protocol ((the gateway 300 may wirelessly communicate with access devices and device nodes that are also configured to wirelessly communicate using the BLE and/or ANT low-power wireless communication standards. In this regard, the low-power controller 322 likewise includes memory 330 storing instructions corresponding to a protocol stack 332 that is configured to handle and process multiple types of low-power wireless communications received at the gateway 300 (e.g., BLE communications and ANT communications) from the access devices or device nodes of the local network of interconnected devices, Para. [Col. 14; lines 25-35)).”
Guibene et al. (US 20190238662, hereinafter “Guibene”), teaches:
 	“wherein, in the first mode, the wireless transceiver communicates with the one or more wireless devices in a first LPWAN protocol using a first frequency band and, in the second mode, the wireless transceiver communicates with the one or more wireless devices in a second LPWAN protocol in a second frequency band, wherein the second LPWAN protocol is different from the first LPWAN protocol and the second frequency band is different from the first frequency band (an endpoint IoT device (e.g., 105) or gateway may be equipped with logic to support and select from multiple different LPWA protocols. Additionally, the enhanced data link layer logic (e.g., 315) may be configured to configurable to generate and interpret data link layer frames augmented to be of a size to enable encapsulation in any one of potentially multiple different supported LPWA PHY protocols, among other examples, Para. [0058] and modem (e.g., 415, 445) may also be provided as a packet engine for modulating and demodulating the byte that are sent and received. The PHY layer of the endpoint IoT devices and gateways may include logic to support one or more specific LPWA modulation schemes, such as FSK, GMSK, LoRa, LPWA, etc, Para. [0060])”.
 	However, Myers and Guibene, whether taken alone or combination, do not teach or suggest the following novel features:
 	“A method for operating a Low-Power Wide-Area Network (LPWAN), the method comprising: determining, by a processor of an LPWAN gateway device; a geographic location of the LPWAN gateway based on input from the GNSS receiver,  setting, by the processor of an LPWAN gateway device, the first frequency band or the second frequency band in which the selected first mode or second mode operates based on the determined geographic location of the LPWAN gatewa and  the wireless transceiver to conduct communications with the one or more wireless devices using the first LPWAN protocol in the first frequency band wherein the wireless transceiver uses a clock output of a temperature compensating oscillator tuned to a center frequency of a selected one of the first frequency band and the second frequency band to maintain operation within the first frequency band”, in combination with all the recited limitations of the claim 17.
 	
 	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641